Exhibit 10.4

 

EXECUTION VERSION

 

ESCROW AGREEMENT

 

This Escrow Agreement (“Escrow Agreement”) is entered into as of this 9th day of
March, 2012 by and among UR Financing Escrow Corporation, a Delaware corporation
(the “Company”), United Rentals (North America), Inc., a Delaware corporation
(“URNA”), Wells Fargo Bank, National Association, a national banking
association, as trustee (in such capacity, the “Trustee”) under the Indentures
(defined herein), and Wells Fargo Bank, National Association, a national banking
association, as escrow agent (in such capacity, the “Escrow Agent”).

 

WHEREAS, the Company, URNA and the initial purchasers referred to therein (the
“Initial Purchasers”) are parties to (a) the Purchase Agreement, dated as of
February 24, 2012 (the “Secured Notes Purchase Agreement”), relating to the
Company’s issuance of $750,000,000 aggregate principal amount of 5.75% Senior
Secured Notes due 2018 (the “2018 Notes”) and (b) the Purchase Agreement, dated
as of February 24, 2012 (the “Unsecured Notes Purchase Agreement” and, together
with the Secured Notes Purchase Agreement, the “Purchase Agreements”), relating
to the Company’s issuance of $750,000,000 aggregate principal amount of 7.375%
Senior Notes due 2020 (the “2020 Notes”) and $1,325,000,000 aggregate principal
amount of 7.625% Senior Notes due 2022 (the “2022 Notes” and, together with the
2018 Notes and the 2020 Notes, the “Notes”);

 

WHEREAS, the Company, URNA and the Trustee are parties to (a) the Indenture,
dated as of March 9, 2012 (the “2018 Notes Indenture”) governing the 2018 Notes,
(b) the Indenture, dated as of March 9, 2012, governing the 2020 Notes (the
“2020 Notes Indenture”) and (c) the Indenture, dated as of March 9, 2012,
governing the 2022 Notes (the “2022 Notes Indenture” and, together with the 2018
Notes Indenture and the 2020 Notes Indenture, the “Indentures”); and

 

WHEREAS, in connection with the issuance and sale of the Notes, the parties have
agreed to enter into this Escrow Agreement to place in escrow certain funds and
to set forth the conditions upon which, and the manner in which, funds will be
held by the Escrow Agent, disbursed from the Escrow Accounts and released from
the security interest and lien hereinafter described.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is mutually agreed as follows:

 

ARTICLE ONE

 

DEFINITIONS

 

Section 1.01           Defined Terms.

 

All terms used but not defined herein shall have the meanings ascribed to them
in the applicable Indentures. Unless the context requires otherwise, references
herein to the Company shall mean (x) prior to the Merger, UR Financing Escrow
Corporation and (y) after the Merger,

 

--------------------------------------------------------------------------------


 

UR Merger Sub Corporation and its permitted successors and assigns. In addition
to any other terms used and defined herein, the following terms shall have the
meanings set forth below:

 

“Eligible Escrow Investments” means (1) investments in money market funds
registered under the Federal Investment Company Act of 1940, whose shares are
registered under the Securities Act, and rated “AAAm” or “AAAm-G” or better by
S&P and “Aaa,” “Aa1” or “Aa2” by Moody’s, including any such money market fund
for which the Escrow Agent or any of its Affiliates serves as investment
manager, administrator, shareholder servicing agent and/or custodian; and
(2) deposits in a noninterest-bearing account with the Escrow Agent; provided
that such account has full FDIC coverage (at least through December 31, 2012).

 

“Merger” means the merger of RSC Holdings Inc. with and into United
Rentals, Inc., upon the terms, and subject to the conditions, set forth in the
Merger Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger, dated as of
December 15, 2011, between United Rentals, Inc. and RSC Holdings Inc.

 

“Merger Consummation Notice” means an officers’ certificate substantially in the
form attached hereto as Exhibit A executed by two officers of the Company, each
of which must be the chief executive officer, president, the chief financial
officer, the treasurer or the principal accounting officer.

 

“Merger Deadline” means September 15, 2012.

 

ARTICLE TWO

 

ESCROW DEPOSIT

 

Section 2.01           Appointment of Escrow Agent.

 

The Company and the Trustee hereby appoint Wells Fargo Bank, National
Association as Escrow Agent hereunder, and the Escrow Agent hereby accepts such
appointment.

 

Section 2.02           Deposit and Receipt of Escrowed Property.

 

(a)           Concurrently with the execution and delivery hereof, the Escrow
Agent shall establish an escrow account at its offices in New York, New York in
the name of the Trustee for each of the 2018 Notes (the “2018 Notes Escrow
Account”), the 2020 Notes (the “2020 Notes Escrow Account”) and the 2022 Notes
(the “2022 Notes Escrow Account” and, together with the 2018 Notes Escrow
Account and the 2020 Notes Escrow Account, the “Escrow Accounts”) as follows:

 

2018 Notes Escrow Account

 

Wells Fargo Bank, N.A.

ABA #121000248

Acct #0001038377

 

2

--------------------------------------------------------------------------------


 

Acct Name: Corporate Trust Clearing

F/F/C: Acct # 66168701

Attn: Yana Kislenko

 

2020 Notes Escrow Account

 

Wiring Instruction:

Wells Fargo Bank, N.A.

ABA #121000248

Acct #0001038377

Acct Name: Corporate Trust Clearing

F/F/C: Acct # 66168801

Attn: Yana Kislenko

 

2022 Notes Escrow Account

 

Wiring Instruction:

Wells Fargo Bank, N.A.

ABA #121000248

Acct #0001038377

Acct Name: Corporate Trust Clearing

F/F/C: Acct # 66168901

Attn: Yana Kislenko

 

The Escrow Accounts will be created and held and maintained by the Escrow Agent
at all times in the State of New York.

 

(b)           Concurrently with the closing of the sale of the Notes and the
execution and delivery of this Escrow Agreement, the Company shall deposit, or
shall cause to be deposited, cash into:

 

(i)            the 2018 Notes Escrow Account in an amount equal to the gross
proceeds of the sale of the 2018 Notes (the “2018 Notes Proceeds”) in an amount
equal to $750,000,000;

 

(ii)           the 2020 Notes Escrow Account in an amount equal to the gross
proceeds of the sale of the 2020 Notes (the “2020 Notes Proceeds”) in an amount
equal to $750,000,000; and

 

(iii)          the 2022 Notes Escrow Account in an amount equal to the gross
proceeds of the sale of the 2022 Notes (the “2022 Notes Proceeds” and, together
with the 2018 Notes Proceeds and the 2020 Notes Proceeds, the “Proceeds”), in an
amount equal to $1,325,000,000.

 

(c)           Concurrently with the closing of the sale of the Notes and the
execution and delivery of this Escrow Agreement:

 

3

--------------------------------------------------------------------------------


 

(i)            URNA shall deposit, or shall cause to be deposited, into the 2018
Notes Escrow Account an amount of cash that, when taken together with the gross
proceeds of the offering of the 2018 Notes deposited into the 2018 Notes Escrow
Account pursuant to (b)(i) above, will be sufficient to fund a Special Mandatory
Redemption of the 2018 Notes on April 25, 2012, if a Special Mandatory
Redemption were to occur on such date, which amount is $5,510,416.67;

 

(ii)           URNA shall deposit, or shall cause to be deposited, into the 2020
Notes Escrow Account an amount of cash that, when taken together with the gross
proceeds of the offering of the 2020 Notes deposited into the 2020 Notes Escrow
Account pursuant to (b)(ii) above, will be sufficient to fund a Special
Mandatory Redemption of the 2020 Notes on April 25, 2012, if a Special Mandatory
Redemption were to occur on such date, which amount is $7,067,708.33; and

 

(iii)          URNA shall deposit, or shall cause to be deposited, into the 2022
Notes Escrow Account an amount of cash that, when taken together with the gross
proceeds of the offering of the 2022 Notes deposited into the 2022 Notes Escrow
Account pursuant to (b)(iii) above, will be sufficient to fund a Special
Mandatory Redemption of the 2022 Notes on April 25, 2012, if a Special Mandatory
Redemption were to occur on such date, which amount is $12,909,548.61.

 

(d)           On the dates specified below, URNA shall, in each case unless the
Escrow Release Date has occurred, deposit, or shall cause to be deposited, into
each of the Escrow Accounts the following amounts (each such amount referred to
herein as an “Additional Amount”):

 

(i)            on the 17th day of each month, beginning with April 17, 2012 and
ending with July 17, 2012 (or, if any such day is not a Business Day, on the
Business Day preceding such day), an amount of cash equal to one month of
interest accrued on the applicable Notes (as calculated in accordance with the
terms of the applicable Indenture); and

 

(ii)           on August 17, 2012, an amount of cash equal to the interest
accrued on the applicable Notes for the period from (and including) August 17,
2012 and until (but excluding) September 20, 2012 (as calculated in accordance
with the terms of the applicable Indenture).

 

(e)           On the Business Day prior to a Special Mandatory Redemption Date
for the Notes, URNA shall contribute, or shall cause to be contributed, to the
Trustee:

 

(i)            an amount of cash that, when taken together with the 2018 Notes
Escrowed Property released to the Trustee, will be sufficient to fund a Special
Mandatory Redemption of the 2018 Notes on the Special Mandatory Redemption Date;

 

4

--------------------------------------------------------------------------------


 

(ii)           an amount of cash that, when taken together with the 2020 Notes
Escrowed Property released to the Trustee, will be sufficient to fund a Special
Mandatory Redemption of the 2020 Notes on the Special Mandatory Redemption Date;
and

 

(iii)          an amount of cash that, when taken together with the 2022 Notes
Escrowed Property released to the Trustee, will be sufficient to fund a Special
Mandatory Redemption of the 2022 Notes on the Special Mandatory Redemption Date.

 

(f)            The Escrow Agent hereby agrees to:

 

(i)            accept the 2018 Notes Proceeds deposited into the 2018 Notes
Escrow Account pursuant to clause (b)(i) above and any amounts deposited into
the 2018 Notes Escrow Account pursuant to clauses (c)-(e) above and to hold such
funds and any proceeds thereof or interest or income resulting from the
investment thereof in trust in the 2018 Notes Escrow Account for investment and
disbursement in accordance with the provisions of this Escrow Agreement;

 

(ii)           accept the 2020 Notes Proceeds deposited into the 2020 Notes
Escrow Account pursuant to clause (b)(ii) above and any amounts deposited into
the 2020 Notes Escrow Account pursuant to clauses (c)-(e) above and to hold such
funds and any proceeds thereof or interest or income resulting from the
investment thereof in trust in the 2020 Notes Escrow Account for investment and
disbursement in accordance with the provisions of this Escrow Agreement; and

 

(iii)          accept the 2022 Notes Proceeds deposited into the 2022 Notes
Escrow Account pursuant to clause (b)(iii) above and any amounts deposited into
the 2022 Notes Escrow Account pursuant to clauses (c)-(e) above and to hold such
funds and any proceeds thereof or interest or income resulting from the
investment thereof in trust in the 2022 Notes Escrow Account for investment and
disbursement in accordance with the provisions of this Escrow Agreement.

 

(g)           All amounts deposited into the 2018 Notes Escrow Account pursuant
to this Section 2.02 and any proceeds thereof or interest or income resulting
from the investment thereof of any such deposits shall constitute the “2018
Notes Escrowed Property.” All amounts deposited into the 2020 Notes Escrow
Account pursuant to this Section 2.02 and any proceeds thereof or interest or
income resulting from the investment thereof of any such deposits shall
constitute the “2020 Notes Escrowed Property.” All amounts deposited into the
2022 Notes Escrow Account pursuant to this Section 2.02 and any proceeds thereof
or interest or income resulting from the investment thereof of any such deposits
shall constitute the “2022 Notes Escrowed Property.” The “2018 Notes Escrowed
Property,” the “2020 Notes Escrowed Property,” and the “2022 Notes Escrowed
Property” are referred to herein as the “Escrowed Property.”

 

5

--------------------------------------------------------------------------------


 

(h)           Each of the parties hereto acknowledges and agrees that URNA shall
be entitled, in its sole discretion, to pay for and on behalf of the Company any
amounts owed by the Company under this Escrow Agreement and any such payment by
URNA shall be deemed to satisfy and discharge the relevant obligation of the
Company hereunder. Notwithstanding any provision to the contrary in this Escrow
Agreement (including Sections 2.02(b), 2.04(c), 4.01 and 4.05) the Escrow Agent
shall not sell, convey, redeem or otherwise dispose of or withhold any Escrowed
Property to make payments or distributions or otherwise to satisfy any liability
or indemnity owed to it or any other party under this Escrow Agreement unless
the Escrow Agent has provided URNA with written notice at least three Business
Days in advance of any such proposed sale, conveyance, redemption, disposal,
withholding or other action in order to permit URNA to make the required payment
or distribution or otherwise satisfy the applicable liability for and on behalf
of the Company.

 

Section 2.03           Investments.

 

(a)           The Escrow Agent is authorized and directed to invest or hold,
uninvested, in cash, the Escrowed Property as directed in writing by the
Company; provided, that Escrowed Property may only be invested in Eligible
Escrow Investments. Absent its timely receipt of a written direction from the
Company, the Escrow Agent shall have no duty to invest (or otherwise pay
interest on) the Escrowed Property.  With respect to any Escrowed Property
received by Escrow Agent after 10:00 a.m., New York City time, Escrow Agent
shall not be required to invest such funds or to effect any investment direction
until the next Business Day.  Any investment earnings and income on the Escrowed
Property shall become part of the Escrowed Property, and shall be disbursed in
accordance with Section 2.05 of this Escrow Agreement.

 

(b)           The Escrow Agent is hereby authorized and directed to sell or
redeem any such investments to make any payments or distributions required under
this Escrow Agreement. The Escrow Agent shall have no responsibility or
liability for any loss, fee, tax, penalty or other charge which may result from
any investment, reinvestment, sale or liquidation of investment made pursuant to
this Escrow Agreement. The Escrow Agent is hereby authorized, in making or
disposing of any investment permitted by this Escrow Agreement, to deal with
itself (in its individual capacity) or with one or more of its affiliates,
whether it or any such affiliate is acting as agent of the Escrow Agent or for
any third person or dealing as principal for its own account, provided that such
dealings are fair, reasonable and in keeping with market practice.  The Company
acknowledges that the Escrow Agent is not providing investment supervision,
recommendations or advice. The Escrow Agent shall be under no duty to afford the
Escrowed Property any greater degree of care than it gives its own similar
property.

 

Section 2.04           Income Tax Allocation and Reporting.

 

(a)           The Company agrees that, for tax reporting purposes, all interest
and other income from investment of the Escrowed Property shall, as of the end
of each calendar year and to the extent required by the Internal Revenue
Service, be reported as having been earned by the Company, whether or not such
income was disbursed during such calendar year.

 

(b)           Concurrently with the execution and delivery of this Escrow
Agreement, the Company shall provide the Escrow Agent with certified tax
identification numbers by furnishing

 

6

--------------------------------------------------------------------------------


 

appropriate forms W-9 or W-8 and such other forms and documents that the Escrow
Agent may request. The Company understands that if such tax reporting
documentation is not provided and certified to the Escrow Agent, the Escrow
Agent may be required by the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, to withhold a portion of any interest or
other income earned on the investment of the Escrowed Property.

 

(c)           To the extent that the Escrow Agent becomes liable for the payment
of any taxes in respect of income derived from the investment of the Escrowed
Property, the Escrow Agent shall satisfy such liability to the extent possible
from the Escrowed Property.  The Company shall indemnify, defend and hold the
Escrow Agent harmless from and against any tax, late payment, interest, penalty
or other cost or expense that may be assessed against the Escrow Agent on or
with respect to the Escrowed Property and the investment thereof unless such
tax, late payment, interest, penalty or other expense was directly caused by the
gross negligence or willful misconduct of the Escrow Agent. The indemnification
provided by this Section 2.04(c) is in addition to the indemnification provided
in Section 4.02 hereof and shall survive the resignation or removal of the
Escrow Agent and the termination of this Escrow Agreement.

 

Section 2.05           Disbursements. The Escrow Agent is hereby directed to
hold and distribute the Escrowed Property in the following manner:

 

(a)           If on or prior to the Merger Deadline the Escrow Agent receives an
executed Merger Consummation Notice, the Escrow Agent shall release all of the
Escrowed Property to or as directed by the Company (the date of such release,
the “Escrow Release Date”).

 

(b)           If (i) the Escrow Agent has not received an executed Merger
Consummation Notice on or prior to the Merger Deadline, (ii) URNA notifies the
Escrow Agent in writing that (a) URNA has determined that the Merger will not be
consummated on or before the Merger Deadline or (b) the Merger Agreement has
been terminated or (iii) URNA fails to timely deposit (or cause to be timely
deposited) any amounts required by Section 2.02 hereof (provided that any
deposit of an Additional Amount shall be considered timely if made within four
days of the applicable deposit date as provided in Section 2.02(d) hereof), then
the Escrow Agent, without the requirement of notice to or action by the Company,
the Trustee or any other Person, shall, within one Business Day, liquidate all
Escrowed Property and release the Escrowed Property to the Trustee (the date of
any such release is referred to herein as the “Escrow Termination Date”).

 

(c)           If an interest payment date on any of the Notes shall have
occurred while Escrowed Property is on deposit in the applicable Escrow Account,
then the Escrow Agent shall, on each such interest payment date, liquidate an
amount of applicable Escrowed Property sufficient to pay the interest then due
on the applicable Notes (as calculated in accordance with the terms of the
applicable Indenture) and release such cash amount to the Trustee for payment of
such interest on the applicable Notes.

 

(d)           The Escrow Agent is authorized to seek confirmation of any
instructions by telephone calls back to each of the Company and the Trustee and
the Escrow Agent may conclusively rely upon the confirmations, if consistent, by
authorized officers of the Company and Trustee. To ensure the accuracy of the
instructions it receives, the Escrow Agent may record call backs. If the Escrow
Agent is unable to verify the instruction, or is not satisfied, in its sole

 

7

--------------------------------------------------------------------------------


 

discretion, with the verification it receives, it will not execute the
instruction until all issues have been resolved to its satisfaction.  The
persons and telephone numbers for call backs may be changed only in writing,
signed by an authorized officer of the Company and the Trustee, actually
received and acknowledged by the Escrow Agent.  The Company and the Trustee
acknowledge that these security procedures for funds transfers are commercially
reasonable.

 

(e)           All disbursements of funds from the Escrowed Property shall be
subject to the fees and claims of Escrow Agent pursuant to Sections 4.01 and
4.02 hereof.

 

Section 2.06           Termination.

 

This Escrow Agreement shall terminate upon the distribution of all Escrowed
Property from the Escrow Accounts in accordance with Section 2.05; provided that
the provisions of Sections 2.04(c), 4.01 and 4.02 hereof shall survive such
termination.

 

ARTICLE THREE

 

DUTIES OF THE ESCROW AGENT

 

Section 3.01           Scope of Responsibility.

 

Notwithstanding any provision to the contrary, the Escrow Agent is obligated
only to perform the duties specifically set forth in this Escrow Agreement,
which shall be deemed purely ministerial in nature.  Under no circumstances will
the Escrow Agent be deemed to be a fiduciary to the Company or any other person
under this Escrow Agreement. The Escrow Agent will not be responsible or liable
for the failure of the Company or URNA to perform in accordance with this Escrow
Agreement. The Escrow Agent shall neither be responsible for, nor chargeable
with, knowledge of the terms and conditions of any other agreement, instrument,
or document other than this Escrow Agreement, whether or not an original or a
copy of such agreement has been provided to the Escrow Agent; and the Escrow
Agent shall have no duty to know or inquire as to the performance or
nonperformance of any provision of any such agreement, instrument, or document. 
References in this Escrow Agreement to any other agreement, instrument, or
document are for the convenience of the Company, URNA and the Trustee, and the
Escrow Agent has no duties or obligations with respect thereto. This Escrow
Agreement sets forth all matters pertinent to the escrow contemplated hereunder,
and no additional obligations of the Escrow Agent shall be inferred or implied
from the terms of this Escrow Agreement or any other agreement.

 

Section 3.02           Authorized Signatories.

 

Concurrent with the execution of this Escrow Agreement, the Company, URNA and
the Trustee shall deliver to the Escrow Agent an authorized signatories
certificate in the form of Exhibit B to this Escrow Agreement.

 

8

--------------------------------------------------------------------------------


 

ARTICLE FOUR

 

PROVISIONS CONCERNING THE ESCROW AGENT

 

Section 4.01           Compensation.

 

For services rendered hereunder, the Escrow Agent shall be entitled to such
compensation as shall be agreed to in writing as set forth on Exhibit C hereto
between the Company and the Escrow Agent. Company agrees to pay such
compensation and to reimburse the Escrow Agent for the reasonable and documented
out-of-pocket expenses (including, without limitation, reasonable and documented
attorneys’ fees and expenses subject to the Company’s Outside Counsel
Guidelines, a copy of which has been provided to such attorneys) incurred by it
in connection with the services rendered by it hereunder. In the event that any
fees and expenses owed to the Escrow Agent (or its counsel) are not paid to the
Escrow Agent within 90 calendar days following the presentment of an invoice for
the payment of such fees and expenses or the demand for such payment, then the
Escrow Agent may, without further action or notice, pay such fees from the
Escrowed Property and may sell, convey or otherwise dispose of any Escrowed
Property for such purpose. The Escrow Agent may withhold from any distribution
of the Escrowed Property an amount equal to any invoiced and unpaid fees and
expenses to which the Escrow Agent is entitled hereunder; provided that at least
90 calendar days have elapsed since presentment of the invoice. The provisions
of this Section shall survive the termination of this Escrow Agreement or the
resignation or removal of the Escrow Agent.

 

Section 4.02           Indemnification.

 

The Company agrees to indemnify the Escrow Agent for, and to hold it harmless
against, any and all loss, liability, damage, claim, cost or expense, including
reasonable and documented attorneys’ fees and expenses (including the costs and
expenses of defending against any claim of liability, regardless of who asserts
such claim), incurred by the Escrow Agent arising out of or in connection with
its appointment as Escrow Agent hereunder, except such losses, liabilities,
damages, claims, costs or expenses as may result from the gross negligence or
willful misconduct of the Escrow Agent.  The Escrow Agent shall incur no
liability and shall be indemnified and held harmless by the Company for, or in
respect of, any actions taken, omitted to be taken or suffered to be taken in
good faith by the Escrow Agent in reliance upon any signature, endorsement,
assignment, certificate, order, request, notice, instruction or other instrument
or document believed to be valid and genuine. The Escrow Agent shall notify the
Company, by letter or facsimile transmission, of a claim against the Escrow
Agent or of any action commenced against the Escrow Agent, promptly after the
Escrow Agent shall have received written notice thereof. The Company shall be
entitled to participate at its own expense in the defense of any such claim or
other action and, if the Company so elects, the Company shall assume the defense
of any suit brought to enforce any such claim. In the event that the Company
assumes the defense of any such suit, the Company shall not be liable for the
fees and expenses of any additional counsel thereafter retained by the Escrow
Agent, so long as the Company shall retain counsel reasonably satisfactory to
the Escrow Agent; provided, that the Company shall not be entitled to assume the
defense of any such action if the named parties to such action include both the
Escrow Agent and the Company and representation of both parties

 

9

--------------------------------------------------------------------------------


 

by the same counsel would, in the written opinion of the Escrow Agent’s counsel,
be inappropriate due to actual or potential conflicting interests between the
Escrow Agent and the Company.  The provisions of this Section shall survive the
termination of this Escrow Agreement or the resignation or removal of the Escrow
Agent.

 

Section 4.03           Rights of Escrow Agent.

 

The Escrow Agent:

 

(a)           shall not be liable for any act or omission by it unless such act
or omission constitutes gross negligence or willful misconduct; in no event
shall the Escrow Agent be liable to the Company or any third party for special,
punitive, indirect or consequential damages, including but not limited to lost
profits, irrespective of whether the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action arising
in connection with this Escrow Agreement;

 

(b)           shall have no duties or obligations other than those specifically
set forth herein or as may be subsequently agreed to in writing between the
Escrow Agent, the Company and the Trustee, and the Escrow Agent shall have no
liability under, and no duty to inquire as to, the provisions of any agreement
other than this Escrow Agreement;

 

(c)           shall not be obligated to take any action hereunder which might in
the Escrow Agent’s judgment involve any risk of expense, loss or liability,
unless it shall have been furnished with indemnity and/or security satisfactory
to it;

 

(d)           may conclusively rely on and shall be protected in acting or
refraining from acting in good faith upon any certificate, instrument, opinion,
notice, letter, or other document or security delivered to it and believed by it
to be genuine and to have been signed or presented by the proper person or
persons; provided that in relying, acting or refraining from acting in such
manner, the Escrow Agent shall not have acted with gross negligence or willful
misconduct;

 

(e)           may conclusively rely on and shall be protected in acting or
refraining from acting in good faith upon written or oral instructions from the
Company, other than instructions concerning disbursements, which are governed
exclusively by Section 2.05;

 

(f)            may consult with counsel of its selection, including its in-house
counsel, with respect to any questions relating to its duties and
responsibilities and the advice or opinion of such counsel, or any opinion of
counsel to the Company provided to the Escrow Agent shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
to be taken by the Escrow Agent hereunder in accordance with the advice or
opinion of such counsel; and

 

(g)           may perform any duties hereunder either directly or by or through
agents and attorneys; provided that the Escrow Agent shall not be responsible
for the misconduct or negligence on the part of any such agent or attorney
appointed by it with due care hereunder.

 

10

--------------------------------------------------------------------------------


 

Section 4.04           Disagreements.

 

If, at any time, (a) there shall exist any dispute with respect to the holding
or disposition of all or any portion of the Escrowed Property or any other
obligations of the Escrow Agent hereunder or (b) the Escrow Agent is in doubt as
to the action to be taken hereunder, the Escrow Agent is authorized to retain
the Escrowed Property until (i) such dispute or uncertainty shall be resolved to
the satisfaction of the Escrow Agent in its sole discretion or (ii) the Escrow
Agent files an interpleader action in any court of competent jurisdiction, and
upon the filing thereof, the Escrow Agent shall be relieved of all liability as
to the Escrowed Property and shall be entitled to recover reasonable and
documented attorneys’ fees, expenses and other costs incurred in commencing and
maintaining any such interpleader action. The Escrow Agent shall be entitled to
act on any resultant settlement agreement or court order without further
question, inquiry or consent.  The Escrow Agent shall have no liability to the
Company or any other person with respect to any suspension of performance or
disbursement into court, specifically including any liability or claimed
liability that may arise, or be alleged to have arisen, out of or as a result of
any delay in the disbursement of the Escrowed Property or any delay in, or with
respect to, any other action required or requested of Escrow Agent.

 

Section 4.05           Attachment of Escrowed Property; Compliance with Legal
Orders.

 

In the event that any Escrowed Property shall be attached, garnished or levied
upon by any court order, or the delivery thereof shall be stayed or enjoined by
an order of a court, or any order, judgment or decree shall be made or entered
by any court order affecting the Escrowed Property, the Escrow Agent is hereby
expressly authorized, in its sole discretion, to respond as it deems appropriate
or to comply with all writs, orders or decrees so entered or issued, or which it
is advised, by written opinion of a legal counsel of its own choosing, is
binding upon it. In the event that the Escrow Agent obeys or complies with any
such writ, order or decree, it shall not be liable to the Company or to any
other person, firm or corporation, should, such compliance notwithstanding, such
writ, order or decree be subsequently reversed, modified, annulled, set aside or
vacated.

 

Section 4.06           Resignation.

 

Escrow Agent may resign and be discharged from the performance of its duties
hereunder at any time by giving ten days written notice to the Company and the
Trustee specifying the date when such resignation shall take effect. The Company
shall appoint a successor Escrow Agent hereunder prior to the effective date of
resignation. If no successor Escrow Agent is appointed, the Escrow Agent, in
each case at the expense of the Company, may (i) apply to a court of competent
jurisdiction for such appointment or (ii) deposit the Escrowed Property with a
court of competent jurisdiction. The Escrow Agent shall transmit all records
pertaining to the Escrowed Property and shall pay all Escrowed Property to the
successor escrow agent, after making copies of record the Escrow Agent deems
advisable and after deduction and payment to the Escrow Agent of all fees and
expenses (including court costs and reasonable and documented attorneys’ fees
and expenses) payable to, incurred by, or expected to be incurred by the Escrow
Agent in connection with the performance of its duties and the exercise of its
rights hereunder.  Upon delivery of the Escrowed Property to the successor
escrow agent or to a court of competent

 

11

--------------------------------------------------------------------------------


 

jurisdiction as provided above, the Escrow Agent shall have no further duties,
responsibilities or obligations hereunder.

 

ARTICLE FIVE

 

SECURITY INTEREST

 

Section 5.01           Grant of Security Interest; Instructions to Escrow Agent.

 

(a)           The Escrow Agent and, to the extent that the Company is deemed to
have any right or interest therein, the Company hereby irrevocably grant a first
priority security interest in and lien on, and pledge, assign, transfer and set
over to the Trustee for its own benefit and the benefit of the holders of the
2018 Notes, all of their respective right, title and interest in, to the extent
applicable, (i) the 2018 Notes Escrow Account, and the Escrowed Property now or
hereafter placed or deposited in, or delivered to the Escrow Agent for placement
or deposit in, the 2018 Notes Escrow Account, including, without limitation, all
funds held therein, and all Eligible Escrow Investments held by (or otherwise
maintained in the name of) the Escrow Agent in the 2018 Notes Escrow Account
pursuant to Section 2; (ii) all claims and rights of whatever nature which the
Company may now have or hereafter acquire against any third party in respect of
any of the Escrowed Property in the 2018 Notes Escrow Account, (iii) all rights
which the Company has under this Agreement and all rights it may now have or
hereafter acquire against the Escrow Agent in respect of its holding and
managing all or any part of the 2018 Notes Escrowed Property in the 2018 Notes
Escrow Account and (iv) all proceeds (as such term is defined in
Section 9—102(a) of the UCC) of any of the foregoing, in order to secure all
obligations and indebtedness of the Company under the 2018 Notes, the 2018 Notes
Indenture, and any other obligation, now or hereafter arising, of every kind and
nature, owed by the Company under the 2018 Notes and the 2018 Notes Indenture to
the holders of the 2018 Notes or to the Trustee (including, without limitation,
the Trustee’s compensation, reimbursement and indemnification rights under the
applicable Indenture) (collectively, the “2018 Notes Secured Obligations”). The
Escrow Agent hereby acknowledges the Trustee’s security interest and lien as set
forth above. The security interest of the Trustee shall at all times be valid,
perfected and enforceable as a first priority security interest by the Trustee
against the Company and all third parties in accordance with the terms of this
Agreement and the Company shall take all actions and shall direct the Trustee in
writing to take all actions necessary on its part to insure the creation and
continuance of a perfected first priority security interest in the 2018 Notes
Escrow Account and the 2018 Notes Escrowed Property in favor of the Trustee in
order to secure all 2018 Notes Secured Obligations. The Company shall not grant
or cause or permit any other person to obtain a security interest, encumbrance,
lien or other claim, direct or indirect, in the Company’s right, title or
interest in the 2018 Notes Escrow Account or any of the 2018 Notes Escrowed
Property.

 

(b)           The Escrow Agent and, to the extent that the Company is deemed to
have any right or interest therein, the Company hereby irrevocably grant a first
priority security interest in and lien on, and pledge, assign, transfer and set
over to the Trustee for its own benefit and the benefit of the holders of the
2020 Notes, all of their respective right, title and interest in, to the extent
applicable, (i) the 2020 Notes Escrow Account, and the Escrowed Property now or

 

12

--------------------------------------------------------------------------------


 

hereafter placed or deposited in, or delivered to the Escrow Agent for placement
or deposit in, the 2020 Notes Escrow Account, including, without limitation, all
funds held therein, and all Eligible Escrow Investments held by (or otherwise
maintained in the name of) the Escrow Agent in the 2020 Notes Escrow Account
pursuant to Section 2; (ii) all claims and rights of whatever nature which the
Company may now have or hereafter acquire against any third party in respect of
any of the Escrowed Property in the 2020 Notes Escrow Account, (iii) all rights
which the Company has under this Agreement and all rights it may now have or
hereafter acquire against the Escrow Agent in respect of its holding and
managing all or any part of the 2020 Notes Escrowed Property in the 2020 Notes
Escrow Account and (iv) all proceeds (as such term is defined in
Section 9—102(a) of the UCC) of any of the foregoing, in order to secure all
obligations and indebtedness of the Company under the 2020 Notes, the 2020 Notes
Indenture, and any other obligation, now or hereafter arising, of every kind and
nature, owed by the Company under the 2020 Notes and the 2020 Notes Indenture to
the holders of the 2020 Notes or to the Trustee (including, without limitation,
the Trustee’s compensation, reimbursement and indemnification rights under the
applicable Indenture) (collectively, the “2020 Notes Secured Obligations”). The
Escrow Agent hereby acknowledges the Trustee’s security interest and lien as set
forth above. The security interest of the Trustee shall at all times be valid,
perfected and enforceable as a first priority security interest by the Trustee
against the Company and all third parties in accordance with the terms of this
Agreement and the Company shall take all actions and shall direct the Trustee in
writing to take all actions necessary on its part to insure the creation and
continuance of a perfected first priority security interest in the 2020 Notes
Escrow Account and the 2020 Notes Escrowed Property in favor of the Trustee in
order to secure all 2020 Notes Secured Obligations. The Company shall not grant
or cause or permit any other person to obtain a security interest, encumbrance,
lien or other claim, direct or indirect, in the Company’s right, title or
interest in the 2020 Notes Escrow Account or any of the 2020 Notes Escrowed
Property.

 

(c)           The Escrow Agent and, to the extent that the Company is deemed to
have any right or interest therein, the Company hereby irrevocably grant a first
priority security interest in and lien on, and pledge, assign, transfer and set
over to the Trustee for its own benefit and the benefit of the holders of the
2022 Notes, all of their respective right, title and interest in, to the extent
applicable, (i) the 2022 Notes Escrow Account, and the Escrowed Property now or
hereafter placed or deposited in, or delivered to the Escrow Agent for placement
or deposit in, the 2022 Notes Escrow Account, including, without limitation, all
funds held therein, and all Eligible Escrow Investments held by (or otherwise
maintained in the name of) the Escrow Agent in the 2022 Notes Escrow Account
pursuant to Section 2; (ii) all claims and rights of whatever nature which the
Company may now have or hereafter acquire against any third party in respect of
any of the Escrowed Property in the 2022 Notes Escrow Account, (iii) all rights
which the Company has under this Agreement and all rights it may now have or
hereafter acquire against the Escrow Agent in respect of its holding and
managing all or any part of the 2022 Notes Escrowed Property in the 2022 Notes
Escrow Account and (iv) all proceeds (as such term is defined in
Section 9—102(a) of the UCC) of any of the foregoing, in order to secure all
obligations and indebtedness of the Company under the 2022 Notes, the 2022 Notes
Indenture, and any other obligation, now or hereafter arising, of every kind and
nature, owed by the Company under the 2022 Notes and the 2022 Notes Indenture to
the holders of the 2022 Notes or to the Trustee (including, without limitation,
the Trustee’s compensation, reimbursement and

 

13

--------------------------------------------------------------------------------


 

indemnification rights under the applicable Indenture) (collectively, the “2022
Notes Secured Obligations”). The Escrow Agent hereby acknowledges the Trustee’s
security interest and lien as set forth above. The security interest of the
Trustee shall at all times be valid, perfected and enforceable as a first
priority security interest by the Trustee against the Company and all third
parties in accordance with the terms of this Agreement and the Company shall
take all actions and shall direct the Trustee in writing to take all actions
necessary on its part to insure the creation and continuance of a perfected
first priority security interest in the 2022 Notes Escrow Account and the 2022
Notes Escrowed Property in favor of the Trustee in order to secure all 2022
Notes Secured Obligations. The Company shall not grant or cause or permit any
other person to obtain a security interest, encumbrance, lien or other claim,
direct or indirect, in the Company’s right, title or interest in the 2022 Notes
Escrow Account or any of the 2022 Notes Escrowed Property.

 

(d)           The liens and security interests provided for in this Section 5
shall automatically terminate and cease as to, and shall not extend or apply to,
and the Trustee and the Escrow Agent shall have no security interest in, any
funds disbursed by the Escrow Agent to the Company pursuant to
Section 2.05(a) of this Agreement. The Escrow Agent shall not have any right to
receive compensation from the Trustee and shall have no authority to obligate
the Trustee or to compromise or pledge its security interest hereunder.
Accordingly, the Escrow Agent is hereby directed to cooperate with the Trustee
in the exercise of its rights in the Escrowed Property provided for herein.

 

(e)           The parties agree that the Escrow Agent’s jurisdiction for
purposes of the Escrow Accounts, the security granted hereunder and Article 9 of
the Uniform Commercial Code is the State of New York.

 

(f)            At any time and from time to time, upon the written request of
the Trustee and at the sole expense of the Company, the Company will take any
additional actions reasonably required and consistent with the terms of this
Escrow Agreement to enable the Trustee to obtain “control” (within the meaning
of the applicable Uniform Commercial Code) with respect to the Escrow Accounts.

 

ARTICLE SIX

 

MISCELLANEOUS

 

Section 6.01           Merger, Consolidation.

 

Any entity into which the Escrow Agent may be merged or which it may be
consolidated, or any entity resulting from any merger, conversion or
consolidation to which the Escrow Agent shall be a party, or any entity
succeeding to all or substantially all the escrow or corporate trust business of
the Escrow Agent shall be the successor Escrow Agent hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto except where an instrument of transfer or assignment is required
by law to effect such succession, anything herein to the contrary
notwithstanding.

 

14

--------------------------------------------------------------------------------


 

Section 6.02           Notices.

 

Unless otherwise provided herein, all notices, requests and other communications
to any party hereunder shall be in writing (including facsimile and electronic
transmission in PDF format) and shall be given to such party, addressed to it,
at its address or facsimile number set forth below:

 

If to the Company:

 

UR Financing Escrow Corporation
Five Greenwich Office Park,
Greenwich, CT 06830,

Attention: Jonathan M. Gottsegen, Esq.,

Senior Vice President, General Counsel and Corporate Secretary
Facsimile: (203)-618-7252
Email: jgottsegen@ur.com

 

with a copy (not constituting notice) to:

 

Andrew D. Soussloff, Esq.

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Fax: (212) 291-9147

email: SoussloffA@sullcrom.com

 

If to URNA:

 

United Rentals (North America), Inc.
Five Greenwich Office Park,
Greenwich, CT 06830,
Attention: Jonathan M. Gottsegen, Esq.,

Senior Vice President, General Counsel and Corporate Secretary
Facsimile: (203)-618-7252
Email: jgottsegen@ur.com

 

with a copy (not constituting notice) to:

 

Andrew D. Soussloff, Esq.

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Fax: (212) 291-9147

email: SoussloffA@sullcrom.com

 

If to the Trustee:

 

15

--------------------------------------------------------------------------------


 

Wells Fargo Bank, National Association

45 Broadway, 14th Floor

New York, NY 10006

Attention: Corporate Trust Services

Facsimile: (212) 515-1589

Email: yana.kislenko@wellsfargo.com

 

If to the Escrow Agent:

 

Wells Fargo Bank, National Association

45 Broadway, 14th Floor

New York, NY 10006

Attention: Corporate Trust Services

Facsimile: (212) 515-1589

Email: yana.kislenko@wellsfargo.com

 

Section 6.03           Governing Law.

 

This Escrow Agreement and the Escrow Agent’s appointment hereunder shall be
construed and enforced in accordance with the laws of the State of New York
applicable to agreements made and to be performed entirely within such state,
and without regard to conflicts of laws principles thereof. This Agreement shall
inure to the benefit of the parties hereto and nothing in this Escrow Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Escrow Agreement. The Escrow Agent may assign or transfer its rights under this
Escrow Agreement to any of its affiliates without the prior written consent of
any party hereto, provided that the Escrow Agent shall notify the parties in
writing of such assignment or transfer prior to the effectiveness thereof. For
purposes of this Section, “affiliate” means any Person that directly or
indirectly controls, or is under common control with, or is controlled by, the
Escrow Agent, provided that “control” (including its correlative meanings —
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

 

Section 6.04           Entire Agreement.

 

This Escrow Agreement sets forth the entire agreement and understanding of the
parties related to the Escrowed Property. All prior and contemporaneous
negotiations and agreements between the parties on the matter contained in this
Agreement are expressly merged into and superseded by this Agreement.

 

16

--------------------------------------------------------------------------------


 

Section 6.05           Amendment.

 

This Escrow Agreement shall not be amended, in whole or in part except by a
written instrument signed by the Company, URNA, the Trustee and the Escrow
Agent. This Escrow Agreement may not be modified orally or by electronic mail
(other than in PDF format).

 

Section 6.06           Waivers.

 

The failure of any party to this Escrow Agreement at any time to require
performance of any provision under this Escrow Agreement shall not affect the
right at a later time to enforce the same performance. A waiver by any party to
this Escrow Agreement of any condition or breach of any term, covenant,
representation, or warranty contained in this Escrow Agreement, in one or more
instances, shall not be construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or breach of any other
term, covenant, representation, or warranty contained in this Escrow Agreement.

 

Section 6.07           Headings.

 

The section headings herein are for convenience only and shall not affect the
construction hereof.

 

Section 6.08           Counterparts.

 

This Escrow Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same agreement. The exchange of copies of this Escrow Agreement and of
signature pages by facsimile or PDF transmission shall constitute effective
execution and delivery of this Escrow Agreement as to the parties hereto and may
be used in lieu of the original Escrow Agreement for all purposes. Signatures of
the parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

 

Section 6.09           Severability.

 

In case any provision of this Escrow Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 6.10           Force Majeure.

 

In no event shall the Escrow Agent be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused,
directly or indirectly, by forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services. The Escrow Agent shall use commercially
reasonable efforts, consistent with accepted practices in the banking industry,
to resume performance as soon as practicable under the circumstances.

 

17

--------------------------------------------------------------------------------


 

Section 6.11           Venue; Consent to Jurisdiction.

 

(a)           The parties agree that the Escrow Agent may seek adjudication of
any adverse claim, demand or controversy over its person as well as funds on
deposit, in either a Federal or State court located in the County of New York,
State of New York. The parties also agree that service of process by certified
or registered mail, return receipt requested, to the address referred to in
Section 6.02 of this Agreement shall constitute adequate service. The parties
further agree that the Escrow Agent has the right to interplead all of the
assets held hereunder into a court of competent jurisdiction to determine the
rights of any Person claiming any interest herein.

 

(b)           EACH PARTY, TO THE EXTENT PERMITTED BY LAW, KNOWINGLY, VOLUNTARILY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  THIS WAIVER APPLIES TO ANY ACTION OR LEGAL
PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

Section 6.12           U.S.A. Patriot Act.

 

The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Escrow Agent, in order to help fight the funding of terrorism
and prevent money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with the Escrow Agent.  The parties to this
Escrow Agreement have provided the Escrow Agent with such information as it
requested in order for the Escrow Agent to satisfy the requirements of the
U.S.A. Patriot Act, and hereby agree to provide, promptly, any additional
information requested pursuant to this Section 6.12.

 

[Signature pages follow]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed by their respective officers, hereunto duly authorized, as of the day
and year first above written.

 

UR FINANCING ESCROW CORPORATION

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

 

 

 

By:

/s/ Yana Kislenko

 

 

Name:

Yana Kislenko

 

 

Title:

Vice President

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Escrow Agent

 

 

 

By:

/s/ Yana Kislenko

 

 

Name:

Yana Kislenko

 

 

Title:

Vice President

 

 

 

[Signature Page to Escrow Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF MERGER CONSUMMATION NOTICE

to
Wells Fargo Bank, National Association
as Escrow Agent

 

[ ], 2012

 

This certificate is being delivered pursuant to Section 2.05(a) of the Escrow
Agreement, dated as of March 9, 2012 (the “Escrow Agreement”), by and among UR
Financing Escrow Corporation, a Delaware corporation (the “Company”), United
Rentals (North America), Inc., a Delaware corporation (“URNA”), Wells Fargo
Bank, National Association, a national banking association, as trustee (in such
capacity, the “Trustee”) and Wells Fargo Bank, National Association, a national
banking association, as escrow agent (in such capacity, the “Escrow Agent”).

 

The Company hereby certifies to the Escrow Agent through the undersigned
officers that the following conditions have been satisfied:

 

(1)                                  the Merger shall have been, or concurrently
with the Release will be, consummated substantially in accordance with the terms
and conditions of the Merger Agreement, as amended from time to time in
accordance with its terms, and the Merger Agreement shall not have been amended
or waived after the Issue Date in a manner materially adverse to the holders of
the Notes;

 

(2)                                  all Escrowed Property will be applied in
the manner described under the caption “Use of Proceeds” in the offering
memoranda relating to the Notes;

 

(3)                                  no Default or Event of Default shall have
occurred and be continuing under the Indentures; and

 

(4)                                  (a) the Company shall have been, or
substantially simultaneously with the Release shall be, merged with and into UR
Merger Sub Corporation and UR Merger Sub Corporation shall have assumed, or
contemporaneously with the Release shall assume, by supplemental indenture or
joinder, as applicable, all of the obligations of the Company under the Notes,
the Indentures and the registration rights agreements and (b) Holdings and the
Subsidiary Guarantors shall have, by supplemental indentures or joinders (in
each case, substantially in the form attached to the Indentures and the
registration rights agreements), as applicable, effective upon the Escrow
Release Date and consummation of the Merger, become, or substantially
simultaneously with the Release shall become, guarantors of the Notes and the
Indentures and parties to the registration rights agreements.

 

All Escrowed Property in the Escrow Accounts shall be released and sent to:

 

--------------------------------------------------------------------------------


 

[Name and Address of Bank/Beneficiary]

Account No.:

ABA No.:

Attn:

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, through the undersigned officers, has signed
this officers’ certificate as of the date first written above.

 

 

 

UR FINANCING ESCROW CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the
Company and URNA and are authorized to initiate and approve transactions of all
types for the Escrow Accounts established under the Escrow Agreement dated as of
March 9, 2012 by and among the Company, URNA, the Trustee and the Escrow Agent.

 

 

Name / Title

 

Specimen Signature

 

 

 

 

 

 

William B. Plummer

 

/s/ William B. Plummer

Name

 

Signature

 

 

 

EVP, CFO

 

 

Title

 

 

 

 

 

Irene Moshouris

 

/s/ Irene Moshouris

Name

 

Signature

 

 

 

SVP, Treasurer

 

 

Title

 

 

 

 

 

John J. Fahey

 

/s/ John J. Fahey

Name

 

Signature

 

 

 

VP, Controller

 

 

Title

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FEES OF ESCROW AGENT

 

Escrow Agent Fee: $2,500.00 *

 

For ordinary administration services by Escrow Agent — includes receiving,
investing and disbursing funds pursuant to the requirements set forth in the
Escrow Agreement.

 

--------------------------------------------------------------------------------

* Escrow Agent Fees will be WAIVED should the proceeds remain uninvested or a
Wells Fargo Advantage Fund or Deposit Product is utilized.

 

--------------------------------------------------------------------------------